—Application by the appellant for a writ of error coram nobis to vacate a decision and order of this Court dated July 29,1985 (People v Woodard, 112 AD2d 454), affirming a judgment of the Supreme Court, Kings County, rendered December 8, 1983, on the ground of ineffective assistance of appellate counsel.
Ordered that the application is denied.
The defendant has failed to establish that he was denied the effective assistance of appellate counsel (see, Jones v Barnes, 463 US 745). Bracken, J. P., Sullivan, Balletta and Thompson, JJ., concur.